Citation Nr: 0918557	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  08-05 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for a right eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1966 to June 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Philadelphia, Pennsylvania.   


FINDING OF FACT

The Veteran's service-connected right eye disability, 
described as right eye corneal scar with aphakia, is not 
manifested by anatomical loss of the eye, nor is it 
enucleated, nor does it have a serious cosmetic defect; 
service connection has not been established for the left eye 
and the Veteran is shown to not be blind in either eye.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent 
for the aphakia of the right eye.  38 U.S.C.A. §§ 1155, 5107 
(West 2007); 38 C.F.R. §§ 3.321(b)(1), 4.84a, DC 6029, 6070, 
6080, 6081 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) that VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ), as was done in this case. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in November 2006, May 2007, and 
September 2008 that fully addressed all notice elements.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The September 2008 letter provided notice expressly 
addressing and satisfying the requirements contemplated by 
the Court in Vazquez-Flores.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran was afforded VA examinations in November 2006 and May 
2007, which included a review of his claims file.  Shipwash 
v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. 
App. 332, 339-340 (1995) (regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the Veteran's claims folder).  

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  No further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Merits of the Claim

The Veteran is seeking a higher disability evaluation for his 
service-connected right eye disability.  After a careful 
review of the medical evidence, the Board finds that a 
disability rating in excess of 30 percent is not warranted.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities (Schedule), which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where 
service connection has been established and an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The Veteran is currently in receipt of a 30 percent rating 
under Diagnostic Code 6029 for aphakia of the right eye.  
Under this code, a 30 percent rating is assigned for either 
bilateral or unilateral aphakia.  A note indicates that the 
30 percent rating prescribed for aphakia is a minimum rating 
to be applied to the unilateral or bilateral condition and is 
not to be combined with any other rating for impaired vision.  
When only one eye is aphakic, the eye having poorer corrected 
visual acuity will be rated on the basis of its acuity 
without correction.  When both eyes are aphakic, both will be 
rated on corrected vision.  The corrected vision of one or 
both aphakic eyes will be taken one step worse than the 
ascertained value, however, not better than 20/70 (6/21).  
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. §§ 4.80, 4.84a, 
Diagnostic Code 6029.

As noted, under DC 6029, the Board must determine whether a 
higher rating is warranted based on visual acuity.  
Initially, the Board notes that since the left eye is not 
service-connected, visual acuity of the left eye is 
considered to be normal.  See 38 C.F.R. § 3.383(a)(1); see 
also 38 C.F.R. § 4.14.  Thus, according to the Schedule, a 40 
percent disability rating would only be warranted when there 
is anatomical loss of the right eye.  Such impairment has not 
been found in this case; the medical evidence of record does 
not show anatomical loss of the right eye.

Consideration of the codes for impairment of vision is not 
warranted, as the Veteran already possesses the maximum 
rating available when only one eye is service-connected.  
Specifically, the November 2006 and May 2007 VA examinations 
noted the Veteran to have corrected visual acuity in the 
nonservice-connected left eye at 20/20.  See 38 C.F.R. § 
4.84a, Diagnostic Code 6070.

Furthermore, the Veteran currently has been assigned the 
maximum disability rating available for one service-connected 
eye under the codes for impairment of field vision. Neither 
eye has been enucleated, nor is there evidence of visible 
distortion or any other type of cosmetic defect. The Veteran 
clearly retains both eyes, so the provisions of Diagnostic 
Code 6066 are not for application. In addition, as there is 
no evidence suggesting impairment of ocular muscle function, 
the provisions of Diagnostic Code 6090 are also not for 
application.

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the Veteran has not requested that another diagnostic code 
should be used.

Both the November 2006 and May 2007 VA examination reports 
note that the right eye corrected distance vision was 20/70 
and the left eye corrected distance vision was 20/20.  Right 
eye corrected near vision was 20/70, and the right eye 
corrected near vision was 20/20.  
In sum, while the VA examinations showed impairment of visual 
acuity of the right eye, they do not show blindness or the 
equivalent of anatomical loss of the right eye.  Furthermore, 
there has been no evidence of enucleation or serious cosmetic 
defect to warrant a higher rating.

The Board has reviewed the medical records submitted.  While 
these records contain notations and data items regarding the 
treatment, health, and function of the Veteran's eyes, they 
do not present any information which contradicts or 
pertinently supplements any of the key findings of the clear 
and specific VA examination reports.  

The Board observes that there is some indication of visual 
field impairment in the right eye.  The November 2006 VA 
examination noted that there is a visual field defect.  The 
Veteran has a scotoma, at the size of 30 degrees, present in 
the right eye.  However, none of the medical evidence 
presents any clear indication of left eye visual field 
impairment.  Thus, as a higher rating is only applicable in 
the instant case when the impairment of visual field is 
bilateral, a rating in excess of 30 percent is also not 
warranted under Diagnostic Code 6080 or 6081.

The Veteran's service connection eye pathology is right eye 
corneal scar with aphakia, and this decision has considered 
all of the evidence regarding the extent of disability 
attributable to the service connected right eye pathology in 
accordance with the applicable laws and regulations.  The 
Board has considered the Veteran's contentions regarding his 
experiencing multiple eye surgeries and impaired visual 
acuity, but may not grant any higher schedular rating than 
that which is provided in the appropriate diagnostic codes 
corresponding to extent of disability shown in the competent 
medical evidence.  The Board may only consider the factors as 
enumerated in the rating criteria discussed above.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).      

The assigned disability rating contemplates significant 
disability from the service connection pathology, and the 
Veteran has no service-connected disability of his left eye 
nor is he blind in either eye.  The probative evidence in 
this case does not show the clinical features of disability 
required to meet the criteria for assignment of a higher 
disability rating.

The Board concludes that, for the reasons set forth above, 
the preponderance of the evidence is against entitlement to 
an evaluation in excess of 30 percent for right eye 
disability, described as right eye corneal scar with aphakia.  
Thus, the reasonable doubt doctrine does not apply, and the 
claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

The potential applications of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1). 

The Board finds that there has been no showing by the Veteran 
that the service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The assigned scheduler rating 
contemplates significant disability from the service 
connection pathology.  Under these circumstances, the Board 
finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to an evaluation in excess of 30 percent for 
right eye aphakia is denied.



______________________________________________
 VITO A. CLEMENTI   
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


